PER CURIAM.
The City of Ellisville sought a writ of mandamus in the circuit court to compel the director of revenue to distribute sales tax receipts in accordance with the provisions of § 66.630, RSMo Supp.1989, enacted by H.B. 210, Laws 1987 p. 444. The director had failed to change the method of distribution following the adoption of this amendment to the existing statute, pleading the failure of the General Assembly to fund the fiscal note appended to the 1987 amendment.
The trial court issued its alternative writ of mandamus and, on hearing, issued *452a peremptory writ commanding the director to make future distributions in accordance with the 1987 amendment and to account for distributions previously made under the old formula. The director appealed. After the appeal was taken the legislature enacted a supplemental appropriation, whereupon the director began to make, and is continuing to make distribution pursuant to the 1987 formula.
The case therefore is moot insofar as the method of distribution is concerned, and the city has no need for a mandatory order. It might be thought that the issues as to accounting are not moot, but these are not appropriate for determination in a mandamus action. State ex rel. Kelley v. Mitchell, 595 S.W.2d 261 (Mo. banc 1980); Perkins v. Burks, 336 Mo. 248, 78 S.W.2d 845 (1934).
Therefore the judgment of the circuit court is vacated and the case is remanded with directions to quash the writ of mandamus.
All concur.